Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The exceedingly large number of references cited on the Information Disclosure Statement have been given a cursory review, similar to what would be afforded a classification search of the prior art.  Should there be any references of particular relevance to the instant application claims, applicant is respectfully requested to identify such references for closer review by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton, IV et al (2007/0175962) in view of the teachings of Beetel (2006/0273135) and Imran et al (5,156,151).
	Regarding claim 17, Shelton, IV et al provides a surgical stapling system comprising a motor (para. [0067], for example) and a firing member (para. [0052]).  The device further comprises an end effector (12) comprising first and second jaws (22,24) and a staple cartridge (para. [0052]).  Shelton, IV et al provides means to automatically control the motor based on sensed operating parameters (para. [0067]), but fails to specifically disclose an array of tissue-contacting elements (i.e. electrodes) to monitor tissue impedance to control the actuation of the motor as claimed.  
	Beetel discloses another electrosurgical stapler device having much of the same structure as Shelton, IV et al.  in particular, Beetel teaches that it is known to provide a plurality of tissue-contacting elements (e.g. electrodes) along the longitudinal axis of the jaw to sense impedance to determine a tissue gap between the jaws and to control operation of the device.  See, for example, paragraph [0100-0102].  Beetel fails to expressly disclose a multiplexer coupled to the tissue-contacting elements to monitor the impedance simultaneously from each electrode.
	The examiner maintains that the use of multiplexers to receive signals from multiple electrodes is generally well-known in the art.  In particular, Imran provides a device with multiple tissue-contacting elements (i.e. electrodes) for contacting tissue and determining impedance, and specifically teach that it is known to use a multiplexing device to monitor impedance at a variety of electrodes while minimizing the number of wires (see, for example, col. 6, lines 33-40).
	To have provided the Shelton, IV et al device with an array of tissue-contacting elements to monitor tissue impedance and control the speed of the motor during a procedure would have been an obvious consideration for one of ordinary skill in the art given the teaching of Beetel, particularly since Shelton, IV et al teach it is known to automatically control the speed of the motor and further since Beetel teaches motor speed control is related to sensed impedance in an analogous device.  To have further provided the Shelton, IV et al device, as modified by the teaching of Beetel, with a multiplexer to reduce the number of wires needed for the multiple electrodes would have been an obvious consideration in view of the teaching of Imran who discloses a multiplexer to monitor impedance from an array of electrodes.
	Regarding claim 18, the examiner maintains that controlling the speed of the motor would necessarily control the torque applied by the motor, and the speed or torque would obviously have a particular range, or threshold.  Regarding claim 19, the examiner maintains that it would be obviously known to control a motors speed by varying the current to the motor.  Regarding claim 20, see paragraphs [0100-0102] of Beetel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-23 of copending Application No. 16/580,286 in view of Imran (5,156,151). The instant application claims differ from the ‘286 claims by reciting a multiplexer.  As asserted above, the examiner maintains the use of a multiplexer to handle signals from multiple electrodes with minimal wiring is generally known as fairly taught by Imran.  
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williamson, IV et al (5,817,093) and Yates et al (5,810,811) disclose other electrosurgical stapler devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        


/M.F.P/September 17, 2022